DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter DeVore on 09/15/2021.
The application has been amended as follows: 

1. (Currently Amended) A connector, suitable for at least two antennas, the connector comprising: 
- a base layer, made of a flexible material 
- first and second electrical conductors secured on the base layer 
- wherein the first electrical conductor is suitable for signals in a first frequency band F1 and the second electrical conductor is suitable for signals in a second frequency band F2 
- wherein the second frequency band F2 is higher than the first frequency band F1 
- wherein first and second electrical conductors comprise first and second input portions, first and second output portions and first and second linear portions extending between the first and second input portions and first and second output portions respectively 
; and
wherein at least one input portion is either a surface contact suitable for connection by capacitive coupling to an antenna in or on a glazing or a solder pad suitable for connection by soldering to an antenna in or on a glazing.

7. (Cancelled) 

Allowable Subject Matter
Claims 1-6 and 8-19 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks examiners amendment made above, and, upon conclusion of a comprehensive search of the pertinent prior art and the global dossier, the Office indicates that the claims are allowable.

Baranski (US 2016/0006107), Ikemoto et al. (US 2015/0295296), Dai (US 2015/0222010), Yosui et al. (US 2015/0094009), Bayram et al. (US 2014/0340279), Kuehne et al. (US 2010/0328170), and the other cited references are all cited as teaching some elements of the claimed invention including a connector comprising a base layer, a first and second electrical conductors, first and second frequency bands, first and second input portions, first and second output portions, and first and second linear portions. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845